Citation Nr: 1038847	
Decision Date: 10/18/10    Archive Date: 10/22/10

DOCKET NO.  07-00 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
rheumatoid arthritis of the right foot.

2.  Entitlement to service connection for rheumatoid arthritis of 
the right foot.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty from February 1989 to June 
1989.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision issued by the RO.  

The issue of entitlement to service connection for rheumatoid 
arthritis of the right foot is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim of service connection for rheumatoid 
arthritis of the right foot was previously denied by the RO in 
rating decisions in August 1994 and July 1995.  There was no 
timely appeal and the decisions became final.

2.  The evidence received since the July 1995 decision relates to 
an unestablished fact and raises a reasonable possibility of 
substantiating the claim of service connection for rheumatoid 
arthritis of the right foot.


CONCLUSIONS OF LAW

1.  The RO's rating decision in July 1995 denying service 
connection for rheumatoid arthritis of the right foot is final.  
38 U.S.C.A. § 7105 (West 2002 & Supp 2009); 38 C.F.R. §§ 20.302, 
20.1103 (2009).

2.  New and material evidence has been received to reopen the 
claim of service connection for rheumatoid arthritis of the right 
foot.  38 U.S.C.A. § 5108 (West 2002& Supp 2009); 38 C.F.R. 
§ 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled by 
information provided to the Veteran in correspondence from the RO 
dated in March 2006.  This letter notified the Veteran of VA's 
responsibilities in obtaining information to assist him in 
completing his claim and identified his duties in obtaining 
information and evidence to substantiate his claim.  (See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claim and has been provided 
opportunities to submit such evidence.  The RO has properly 
processed the appeal following the issuance of the required 
notice.  Moreover, all pertinent development has been undertaken 
and all available evidence has been obtained in this case.  Thus, 
the content of the notice letter complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No further 
action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in Dingess/Hartman 
found that the VCAA notice requirements applied to all elements 
of a claim.  Notice as to these matters was provided in a 
separate March 2006 letter.  The notice requirements pertinent to 
the issue addressed in this decision have been met and all 
identified and authorized records relevant to the matter have 
been requested or obtained.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States 
Court of Appeals for Veterans Claims (the Court) held that in 
order to successfully reopen a previously and finally disallowed 
claim, the law requires the presentation of a special type of 
evidence-evidence that is both new and material. The terms "new" 
and "material" have specific, technical meanings that are not 
commonly known to VA claimants.  Because these requirements 
define particular types of evidence, when providing the notice 
required by the VCAA it is necessary, in most cases, for VA to 
inform claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that must be 
presented.  Such notice was provided in the March 2006 letter.  
Regardless, given that new and material evidence has been 
received to reopen the claim for service connection for 
rheumatoid arthritis of the right foot, the Board finds that no 
further assistance in developing the facts pertinent to the 
Veteran's claim in this regard is required at this time.

Further attempts to obtain additional evidence would be futile.  
The Board finds the available medical evidence is sufficient for 
an adequate determination.  There has been substantial compliance 
with all pertinent VA law and regulations and to move forward 
with the claim would not cause any prejudice to the appellant.

Laws and Regulations

VA law provides that a claimant may reopen a finally adjudicated 
claim by submitting new and material evidence.  New evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit) has held, however, that evidence that is merely 
cumulative of other evidence in the record cannot be new and 
material even if that evidence had not been previously presented 
to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a responsibility to consider 
whether it is proper for a claim to be reopened, because 
reopening is jurisdictional.  Jackson v. Principi, 265 F.3d 1366 
at 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).

Factual Background and Analysis

Service connection for rheumatoid arthritis of the right foot was 
denied on the merits in RO rating decisions issued in August 1994 
and July 1995.  The RO found that despite the noted complaints of 
right foot pain in the service treatment records, any right foot 
disorder was acute because there was no medical evidence of any 
current right foot disorder (there was no evidence of rheumatoid 
arthritis of the right foot).  To that end, in the July 1995 
rating decision, the RO noted that the Veteran sustained trauma 
to his right foot in 1987 (prior to service) when he dropped a 
beer keg on the foot.  However, there was no evidence that the 
Veteran suffered any residual foot disorder related thereto due 
to incident or injury during his period of service.  Although 
properly notified of the decisions, the Veteran did not file a 
timely appeal and the July 1995 decision is final.  The evidence 
of record at the time of the July 1995 denial included the 
Veteran's National Guard personnel and medical records, with the 
February 1989 enlistment physical examination report noting 
normal feet on clinical evaluation, and no history of a foot 
injury was provided by the Veteran in the February 1989 
enlistment report of medical history; a service treatment record 
noting that the Veteran was into his second week of basic 
training and gave a history of 2 years of pain in both feet as a 
result of the keg injury, with an inservice diagnosis of 
metatarsalgia; an August 1988 Mount St. Mary's Hospital emergency 
room report regarding treatment for the right foot with a history 
of having dropped a beer keg on the right great toe a year 
earlier, an October 1988 medical statement from G.K., M.D. noting 
no X-ray evidence of a fracture of the right foot or of the right 
great toe, and diagnosing plantar fasciitis; May and June 1991 
private treatment records from a P. T., MD;  and a May 1994 
private treatment records from J.D., MD.  

Since the July 1995 rating decision, the newly submitted evidence 
includes a December 2005 private facility operative report 
indicating surgical intervention for hallux rigidus with 
degenerative arthritis of the right foot, a June 2006 private 
treatment record indicating that the Veteran's preexisting right 
foot disorder might have been aggravated during his period of 
service and various lay statements submitted by the Veteran.  The 
credibility of this evidence is presumed for the purposes of 
reopening a previously denied claim.  See Justus supra.

This new evidence of record is also material to issue before the 
Board, as it raises a reasonable possibility of substantiating 
the Veteran's claim of service connection.  Accordingly, new and 
material evidence has been submitted to reopen the claim of 
service connection for rheumatoid arthritis of the right foot.


ORDER

As new and material evidence has been received to reopen the 
claim of service connection for rheumatoid arthritis of the right 
foot, to this extent, the appeal is allowed.


REMAND

Having reopened the claim, the Board finds that additional 
development is necessary.  The Board finds that etiology of the 
current right foot disorder must be clarified.  In this regard, 
the Board notes that every veteran shall be taken to have been in 
sound condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at the time 
of the examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); see 
also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  
In Wagner, the Federal Circuit held that to rebut the presumption 
of soundness, the evidence must clearly and unmistakably show not 
only that the disorder at issue pre-existed entry into service, 
but that the disorder did not undergo aggravation in or as a 
result of service.  

A preexisting injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  Clear and unmistakable evidence is required to rebut 
the presumption of aggravation where the pre-service disability 
underwent an increase in severity during service.  Aggravation 
may not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability prior 
to, during, and subsequent to service.  38 C.F.R. § 3.306(b); see 
also VAOPGCPREC 3-2003.

The Board notes that the Veteran's National Guard personnel and 
medical records document treatment for complaints regarding the 
right foot.  However, private treatment records subsequent to 
service seem to indicate that a right foot disorder pre-existed 
his period of service (records indicate Veteran sustained trauma 
to his right foot in 1987 (prior to service) when he dropped a 
beer keg on the foot).  Regardless, the question remains did the 
right foot disorder clearly and unmistakably undergo no 
aggravation as a result of this period of active duty service?  A 
June 2006 private treatment record indicates that the Veteran's 
preexisting right foot disorder might have been aggravated during 
his period of service.  

Thus, the Board finds that a VA examination is necessary to 
determine the etiology of the right foot disorder.  38 U.S.C.A. 
§ 5103A(d); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran 
explaining, in terms of 38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2009), the 
need for additional evidence regarding his 
claim.  This letter should reflect all 
appropriate regulatory and legal guidance.  
See 38 C.F.R. § 3.159 (2009); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  The AMC/RO should contact the Veteran 
and obtain the names and addresses, and 
approximate dates of treatment of all 
previously unidentified medical care 
providers who treated him for arthritis of 
the right foot.  After he has signed the 
appropriate releases, those records should 
be obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified by 
the Veteran, a notation to that effect 
should be inserted in the file.  He and his 
representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow him the opportunity to 
obtain and submit those records for VA 
review.

3.  The AMC/RO is to obtain legible copies 
of the Veteran's service treatment records 
and service personnel records for 
association.  Efforts to secure these 
documents are to be documented in the 
claims folder.

4.  After the above developments have been 
completed, Veteran should also be afforded 
a VA examination by the appropriate 
physician to determine, if possible, the 
etiology of his right foot disorder, to 
include rheumatoid arthritis of the right 
foot.  His claims folder must be made 
available for the physician's review prior 
to the entry of any opinion.  A notation to 
the effect that this record review took 
place should be included in the examiner's 
report.  All indicated tests and studies 
are to be performed.  Following the 
examination, the examiner is requested to 
provide an opinion as to the following 
questions:

a)	Does the evidence of record clearly 
and unmistakably show that a right 
foot disorder, including rheumatoid 
arthritis existed prior to the 
Veteran's entrance onto active duty?  

b)	With respect to any such condition 
that the examiner believes existed 
prior to the Veteran's entrance onto 
active duty, is there clear and 
unmistakable evidence that the right 
foot disorder did not undergo an 
increase in the underlying pathology 
during or as a result of his period of 
active service?  

c)	If the physician is of the opinion 
that a right foot disorder, including 
rheumatoid arthritis did not preexist 
his period of service, is it at 
least as likely as not (e.g., a 50 
percent or greater likelihood) that 
any current right foot disorder, 
including rheumatoid arthritis had its 
onset in his period of service?  

A complete rationale should be given for 
all opinions and conclusions expressed in a 
typewritten report.  If the examiner opines 
that the question cannot be resolved 
without resorting to speculation, then a 
detailed medical explanation as to why this 
is so (why is the causation unknowable?), 
must be provided.

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated with 
the claims folder.  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claim.

5.  After completion of the above 
development, the Veteran's claim should be 
readjudicated.  If the determination 
remains adverse to the Veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond thereto.

Then, if indicated, this case should be returned to the Board for 
the purpose of appellate disposition.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


